COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-10-00175-CV


ILVA NICHOLE GREENIDGE                                                     APPELLANT

                                           V.

KEVIN ANTONY GREENIDGE                                                       APPELLEE


                                       ------------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

                          MEMORANDUM OPINION1
                                       ------------

      On September 7, 2010, we notified Appellant Ilva Nichole Greenidge that

her brief did not comply with state appellate rules 9.4(h) and 38.1(a), (c), (d), (f),

(g), (i), (j), and (k),2 nor did it comply with subsections A and E of this court’s local

appellate rule 1.3 We allowed Appellant until September 17, 2010, to file an

      1
       See Tex. R. App. 47.4.
      2
       See Tex. R. App. P. 9.4(h), 38.1(a), (c), (d), (f), (g), (i)-(k).
      3
       See 2nd Tex. App. (Fort Worth) Loc. R. 1(A), (E).
amended brief that complied with the above rules. We stated in our letter to

Appellant that her failure to timely file an amended brief in compliance with the

above rules could result in the waiver of noncomplying points, our striking her

brief, or the dismissal of her appeal.4 Appellant has not filed an amended brief.

      Accordingly, we strike Appellant’s brief and dismiss this appeal for want of

prosecution.5



                                                   PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: October 14, 2010




      4
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).
      5
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).

                                         2